             Case 5:21-cv-00792 Document 1 Filed 08/25/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

KRISTEN PALME                  §
      Plaintiff,               §
                               §
v.                             §                    CIVIL ACTION NO. 5:21-cv-00792
                               §
                               §
WALMART, INC., WAL-MART STORES §
TEXAS, LLC                     §
     Defendant.                §                    Jury Requested

                          NOTICE OF REMOVAL OF ACTION
                          UNDER 28 U.S.C. §§ 1332 AND 1446(A)

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       COMES NOW WALMART, INC. and WAL-MART STORES TEXAS, LLC, Defendants

in the above entitled and numbered cause, and file this Notice of Removal of the present cause

from the 37th Judicial District Court of Bexar County, Texas, in which it is now pending, to the

United States District Court for the Western District of Texas, San Antonio Division, showing the

Court as follows:

                                   A.      BACKGROUND

       1.     This action is a civil personal injury lawsuit. This case was commenced by the filing

of an Original Petition in Cause No. 2021CI13827 in the 37th Judicial District Court of Bexar

County, Texas, on July 11, 2021, wherein Plaintiff named WALMART, INC. and WAL-MART

STORES TEXAS, LLC as the Defendants. Pursuant to 28 USC §1446 (a), a copy of the Plaintiff’s

Original Petition is attached hereto and incorporated herein for all purposes. No other process,

pleadings or orders in this matter have been received by Defendants WALMART, INC. and WAL-

MART STORES TEXAS, LLC (hereinafter “Defendants”) or by its attorneys.

       2.     Plaintiff filed this civil action against WALMART, INC. and WAL-MART
              Case 5:21-cv-00792 Document 1 Filed 08/25/21 Page 2 of 5




STORES TEXAS, LLC asserting negligence claims arising from an alleged negligent activity

incident which is claimed to have occurred on or about July 11, 2021, while Plaintiff was a patron

at Defendants’ premises located at 1515 N. Loop 1604 E, San Antonio, Bexar County, Texas. Pl.

Orig. Pet. at Sec. IV.

        3.      Defendants were served with a copy of Plaintiff’s Original Petition on July 26,

2021. A copy of the Citation served on Defendant, indicating the date of service, is attached hereto

and incorporated herein for all purposes.

        4.      Defendants filed a responsive pleading in State Court on August 3, 2021, a copy of

which is also attached hereto and incorporated herein for all purposes.

                                  B.      BASIS FOR REMOVAL

        5.      Plaintiff resides in Bexar County in the State of Texas. Id. at Sec. IV. Plaintiff was

at the time of the filing of this lawsuit, and remains, a resident and citizen of the State of Texas.

        6.      WAL-MART STORES TEXAS, LLC is not a citizen of the State of Texas. WAL-

MART STORES TEXAS, LLC was, at the time of the filing of Plaintiff’s Original Petition and is

at the time of filing of this Notice of Removal, a limited liability company existing under the laws

of the State of Delaware with its principal office and residence in Bentonville, Arkansas.

        7.      WAL-MART STORES TEXAS, LLC has one member, Wal-Mart Real Estate

Business Trust. Wal-Mart Real Estate Business Trust was, at the time of the filing of Plaintiff’s

Original Petition, and is at the time of filing of this Notice of Removal, a Delaware Statutory Trust

with its principal office and residence in Bentonville, Arkansas.

        8.      WALMART, INC. is not a citizen of the State of Texas. WALMART, INC. was,

at the time of the filing of Plaintiff’s Original Petition and is at the time of filing of this Notice of

Removal, a company existing under the laws of the State of Delaware with its principal office and

                                                   2
              Case 5:21-cv-00792 Document 1 Filed 08/25/21 Page 3 of 5




residence in Bentonville, Arkansas.

       9.      A corporation is “‘a citizen of every State and foreign state by which it has been

incorporated and of the State or foreign state where it has its principal place of business.’”

MidCap Media Fin., L.L.C. v. Pathway Data, Inc., 929 F.3d 310, 314 (5th Cir. 2019) (quoting 28

U.S.C. § 1332(c)(1)). WAL-MART STORES TEXAS, LLC and WAL-MART, INC. are

incorporated entities under the laws of the State of Delaware with its principal place of business

in Arkansas. Therefore, WAL-MART STORES TEXAS, LLC and WAL-MART, INC. are

citizens of Delaware and Arkansas.

       10.     Complete diversity therefore exists between the adverse parties to this action under

28 U.S.C. §1332(a).

       11.     Plaintiff’s Original Petition states, “Plaintiff seeks monetary relief over

$1,000,000.00.” Pl. Orig. Pet. at Sec. II. Therefore, the amount in controversy exceeds Seventy-

Five Thousand Dollars ($75,000.00), exclusive of interest and costs.

       12.     Upon filing of this Notice of Removal of this cause, written notice of the filing by

Defendants to Plaintiff has been provided as required by law. Notice is also being filed with the

Clerk of the State Court in which this cause was originally filed.

       13.     Based upon the foregoing, this Court has original jurisdiction for this matter

pursuant to 28 U.S.C. § 1332, complete diversity of citizenship, and the matter is one which may

be removed to this Court pursuant to 28 U.S.C. § 1446.

                                 C.      REMOVAL IS TIMELY

       14.     This Notice of Removal is timely filed in accordance with 28 U.S.C. §1446(b), in

that it is filed within thirty (30) days of the service of Plaintiff’s Original Petition on Defendants

and within one year of the initial filing of the lawsuit.

                                                   3
                Case 5:21-cv-00792 Document 1 Filed 08/25/21 Page 4 of 5




           D.      FILING WITH STATE COURT AND NOTICE TO PLAINTIFF

        15.      Upon filing of this Notice of Removal of this cause, written notice of the filing by

Defendants to Plaintiff will be provided as required by law. A copy of this Notice is also being

filed with the Clerk of the State Court in which this cause was originally filed. A copy of all

processes, pleadings, and orders has been filed separately with this Court pursuant to 28 U.S.C. §

1446(a).

        16.      Based on the aforementioned facts, the State Court lawsuit may be removed to this

Court by Defendants WAL-MART STORES TEXAS, LLC and WAL-MART, INC. in accordance

with the provisions of 28 U.S.C. § 1441(a) because: (i) this action is a civil action pending within

the jurisdiction of the United States District Court for the Western District of Texas; (ii) this action

is between citizens of different states; and (iii) the amount in controversy exceeds $75,000,

exclusive of interest and costs as specifically plead in the Original Petition.

                                      E.        JURY DEMAND

        17.      Defendants hereby request a trial by jury.

                                           F.     PRAYER

        WHEREFORE, PREMISES CONSIDERED, Defendants pray for removal of the above

entitled and numbered cause from the 37th Judicial District Court of Bexar County, Texas, in which

it is now pending, to the United States District Court for the Western District of Texas, San Antonio

Division, based on diversity of citizenship of the parties.




                                                   4
             Case 5:21-cv-00792 Document 1 Filed 08/25/21 Page 5 of 5




                                    Respectfully submitted,

                                    /s/ Jaime A. Saenz
                                    Jaime A. Saenz
                                    Attorney-In-Charge
                                    Texas State Bar No. 17514859
                                    Email: ja.saenz@rcclaw.com
                                    COLVIN, SAENZ, RODRIGUEZ & KENNAMER, L.L.P.
                                    1201 E. Van Buren Street
                                    Brownsville, TX 78520
                                    Telephone: (956) 542-7441
                                    Facsimile: (956) 541-2170

                                    ATTORNEYS FOR DEFENDANTS WALMART, INC.
                                    AND WAL-MART STORES TEXAS, LLC



                               CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document has been served on this

25th day of August, 2021 to all counsel of record who are deemed to have consented to electronic

service via the Court’s CM/ECF system per Local Rule 5.1(d).



                                            /s/ Jaime A. Saenz




                                               5
